Citation Nr: 1409329	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a liver disability to include elevated liver enzymes, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Medical Badge and the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) from September 2006 and September 2008 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded these matters for further development in June 2011.  

As the Board has remanded the Veteran's claims, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).

In the June 2011 remand, the Board also added the issue of entitlement to a total rating based on individual unemployability (TDIU) to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim was granted by an August 2012 rating decision.  The Veteran has not appealed that rating decision.  Finally, although in October 2013 written argument in support of the Veteran's claim for a higher rating for his PTSD his representative argues that he has been unable to work due to this condition since 2006.  The RO, in granting a TDIU in the August 2012 rating decision established entitlement to that benefit effective August 15, 2008, the effective date of service connection for PTSD.  Moreover, in doing so, the RO granted entitlement to a TDIU based solely on the Veteran's impairment stemming from his PTSD.  Thus, the TDIU claim has been resolved and is not currently before the Board on appeal.

In November 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), which was received in January 2014.  

The issues of service connection for a liver disability, and entitlement to an initial evaluation in excess of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current hypertension is related to his service-connected PTSD.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has hypertension that is related to his service-connected PTSD.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record, including VA treatment records in May 2000, reflects that the Veteran was diagnosed with hypertension.  The Veteran is also service-connected for PTSD.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  The VHA specialist opined that hypertension is at least as likely as not aggravated by or a result of PTSD.  Because each of the three Wallin elements has been met, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.


REMAND

With regard to the PTSD claim, at the August 2011 VA examination, the Veteran requested a consultation with the intent to reestablish VA psychiatric care.  The claims file does not contain any VA treatment records since June 2011.  There are no additional VA treatment records associated with the Veteran's electronic folder in either Virtual VA or the Veterans Benefits Management System (VBMS).  Under the circumstances, the most recent VA treatment records should be obtained.  

In addition, VA treatment records dated in December 2007 reflects that the Veteran applied for Social Security Administration (SSA) disability benefits.  On remand, a request should be made to the SSA for all records pertaining to the Veteran, including his claim for benefits as well as any medical evidence relied upon in making the decision.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the liver claim, the August 2011 VA examiner noted that the Veteran carried no diagnosis of liver disease.  However, the examiner did not address the May 2006 assessment of elevated liver enzymes.  Entitlement to service connection can be granted if the Veteran suffers from a disability at any point during the claims or appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In light of the state of the record, the Board finds that the claims must be remanded to associate outstanding records and to afford the Veteran a VA examination to assess the current severity of his PTSD and a supplemental VA examination opinion with regard to the liver claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service liver symptomatology, and the nature, extent and severity of his PTSD symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain the Veteran's Memphis VA Medical Center records dated from June 2011 to the present.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

3.  Contact the SSA and request copies of all records pertinent to the Veteran, including his claim for benefits as well as any medical evidence relied upon in making any decision.  Any negative search result should be noted in the record and communicated to the Veteran.

4.  Thereafter, return the file to the examiner who conducted the August 2011 VA liver examination, if available, for further consideration to address whether it is at least as likely as not that the Veteran has a liver disability that is related to or had its onset in service, to include his in-service herbicide exposure.  The examiner should address the May 2006 assessment of elevated liver enzymes.  Thereafter, the examiner must state whether it is at least as likely as not that any liver disorder found to be present is related to alcohol use related to the Veteran's service-connected PTSD.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All findings and conclusions should be set forth in a legible report. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

If the prior examiner is unavailable, the requested opinion should be sought from another qualified person.  

5.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All necessary tests should be conducted.  The examiner should identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability. 

6.  Then readjudicate the claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided an SSOC that expressly identifies all evidence considered.  After an opportunity to respond has been provided the Veteran and his representative, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


